       Case: 3:20-mj-00524-SLO Doc #: 10 Filed: 11/25/20 Page: 1 of 1 PAGEID #: 40




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                  :   Case No. 3:20-MJ-524
                                            :
          Plaintiff,                        :   Magistrate Judge Sharon L. Ovington
                                            :
 vs.                                        :
 ZEBEDEE LEE JOHNSON,                       :
                                            :
          Defendant.                        :
                                            :


                                 BINDOVER ORDER


         This matter was set for preliminary examination on November 25, 2020. Upon the

evidence adduced, the Court finds there is probable cause to believe Defendant

committed the offense alleged in the Complaint and orders that he be bound over to the

grand jury to answer that charge.

November 25, 2020                                    s/Sharon L. Ovington
                                                      Sharon L. Ovington
                                                 United States Magistrate Judge
